The purpose of the non-resident service act is to give local courts jurisdiction of non-residents in causes of action involving the operation of vehicles by non-residents. The act does not provide that the car so operated must be owned by the non-resident operating it. The registration in Georgia of an automobile owned by a non-resident would not exempt the non-resident from the act and I do not see why its registration by any one else would exempt it when the automobile is operated by the non-resident through an agent. The holding of the majority in this case will make it possible for all non-residents to circumvent the act and insulate themselves against suits in this State by the *Page 646 
renting of vehicles registered by residents or by the employment of agents to operate their vehicles for the non-residents. Of course, if the agents operating the vehicles in this State are independent contractors the above would have no application. What is said is based on the premise that the person in this State operating the vehicle is doing so as agent of the non-resident, under such circumstances as render the non-resident principal liable for his acts and negligence as such.